Exhibit 10.15




CONSULTING AGREEMENT

THIS LIMITED PURPOSE CONSULTING AGREEMENT ("Agreement") is made as of August 21,
2008 between XENACARE HOLDINGS, INC. (the "Company"), and MARTIN HODIAS, (the
"Consultant").

WHEREAS, the Company is a leader in proprietary nutritional technologies; and

WHEREAS, Consultant has specific knowledge of investments, mergers and
acquisitions; and

WHEREAS, the Company and the Consultant wish to establish a limited purpose
business relationship defining Consultant's status with the Company as an
independent consultant;

THEREFORE, in consideration of the premises and covenants herein set forth, it
is agreed as follows:

1. Engagement.  Company hereby engages Consultant as an independent consultant
on the terms and conditions set forth herein.

1.1

Consultant will consult with the Company at its request in the areas of his
expertise at mutually acceptable times and places.

2. Term of Engagement.  Subject to the provisions set forth herein, the term of
Consultant's engagement hereunder shall continue for six (6) months.

3. Duties.  Such consultation shall be scheduled to perform said duties at
mutually agreed upon times. Such consultation shall not require Consultant to
travel outside of Florida unless agreed upon by Consultant.

4. Compensation.  For all services Consultant may render to the Company during
the term of this Agreement and in consideration of this agreement to consult
with the Company, Consultant shall be issued 150,000 shares of restricted Common
Stock of the Company.

5. Trade Secrets.  Consultant agrees that he will not, during or after the
termination of engagement with the Company, furnish or make accessible to any
person, firm, Company or any other entity any trade secrets, technical data,
customer list, sales representatives, or know-how including use




1







--------------------------------------------------------------------------------

of patents and patents pending acquired by him during the term of his
association with the Company which relates to the past and current business,
practices, methods, processes, programs, equipment or other confidential or
secret aspects of the business of the Company, or its subsidiaries or affiliates
or any portion thereof, without the prior written consent of the Company, unless
such information shall have become public knowledge, other than being divulged
or made accessible by Consultant.

.

6. Non-disclosure.  During the term of his engagement and for two (2) years
after its termination, Consultant will not, directly or indirectly, disclose the
names of the Company's customers, prospects or sales representatives or those of
its subsidiaries and affiliates or attempt to influence such customers or
representatives to cease doing business with the Company or its subsidiaries or
affiliates.

Consultant shall communicate and make known to the Company all knowledge
possessed by him which she may legally impart relating to any methods,
developments, designs, processes, programs, services, and ideas which concern in
any way the business or prospects of the Company and its subsidiaries and
affiliates from the time of entering his employment until the termination
thereof.

7. Conflict of Interest.  Consultant agrees that during the term of his
engagement and any extensions thereof, he will comply with the policy of the
Company with respect to the Company entering into, directly or indirectly, any
transactions with any business organization or other entity in which he or any
member of his family has a direct or indirect ownership interest.

8. Miscellaneous.

8.1 In consideration of the promises contained in this Agreement, Consultant
 agrees: The failure of either party to enforce any provision of this Agreement
shall not be construed as a waiver of any such provision, nor prevent such party
thereafter from enforcing such provision or any other provision of this
Agreement.  The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party's right to assert
all other legal remedies available under the circumstances.

8.2 Any notice to be given to the Company under the terms of this Agreement
shall be addressed to the Company, at the address of its principal place of
business, and any notice to be given to Consultant shall be addressed to him at
his home address last shown on the records of the Company, or




2







--------------------------------------------------------------------------------

such other address as either party may hereafter designate in writing to the
other.  Any notice shall be deemed duly given when mailed by registered or
certified mail, postage prepaid, as provided herein.

8.3 The provisions of the Agreement are severable, and if any provision of this
Agreement shall be held to be invalid or otherwise unenforceable, in whole or in
part, the remainder of the provisions, or enforceable parts thereof, shall not
be affected thereby.

8.4 The rights and obligations of the Company under this Agreement shall inure
to the benefit of and be binding upon the successors and assignees of the
Company.

8.5 This Agreement supersedes all prior agreements and understandings between
the parties hereto, oral or written, and may not be modified or terminated
orally.  No modification, termination or attempted waiver shall be valid unless
in writing, signed by the party against whom such modification, termination or
waiver is sought to be enforced.

8.6 In the event that a dispute arises between the Parties, the laws of the
State of Florida shall prevail.

9. Other.

This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original and all of which shall constitute
the same instrument, but only one of which need be produced.

This Agreement may be executed by fax.  Any signature page delivered by a fax
machine or facsimile copy machine shall be binding to the same extent as an
original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any party who delivers such a signature page
agrees to later deliver an original counterpart to any party which requests it.




3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




XENACARE HOLDINGS, INC.







By:  /s/ FRANK RIZZO

President







                    

By: /s/     MARTIN HODAS





4





